DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal et al. (USP# 6,434,418; hereinafter “Neal”).  Neal teaches a method of maternal and fetal monitoring, the method comprising: acquiring ultrasound physiological data with an ultrasound transducer (e.g. Col 3, ll 39-57 – “Doppler ultrasound probe”); acquiring biopotential physiological data with a plurality of electrodes (e.g. Col 3, ll 39-57 – “an electrode”); and calculating biopotential fetal heart rate (fHR) values, biopotential maternal heart rate (mHR) values, and biopotential uterine activity (UA) values from the biopotential physiological data (e.g. Col 3, ll 39-57 – “measure fetal heart rate or maternal, uterine myoelectrical signals”) and calculating ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data (e.g. Col 3, ll 39-57 – “measure fetal heart rate or maternal, uterine myoelectrical signals” – where the examiner notes either an electrode, microphone or doppler ultrasound may be used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US 2016/0157717) in view of Neal.
Regarding claim 11, Gaster teaches a method of maternal and fetal monitoring, the method comprising: acquiring ultrasound physiological data with an ultrasound transducer (e.g. ¶¶ 71 – “Doppler ultrasound sensor may include an ultrasonic transducer”); acquiring biopotential physiological data with a plurality of electrodes (e.g. ¶¶ 31); and calculating fetal heart rate (fHR) values (e.g. ¶¶ 31, #121), maternal heart rate (mHR) values (e.g. ¶¶ 31, #122), and uterine activity (UA) values from the ultrasound and biopotential physiological data (e.g. ¶¶ 39 – “Doppler ultrasound may be designed to track…uterine contraction based on the movement of the uterus”; ¶¶ 31 – “an inertial sensor to measure fetal movements”).  Gaster fails to expressly disclose calculating calculating ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data; however, in the same field of endeavor, Neal discloses calculating ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data (e.g. Col 3, ll 39-57 – “measure fetal heart rate or maternal, uterine myoelectrical signals”) in order to effectively measure the sensitive electrical signals and avoid any noise contamination.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the ultrasound measuring and calculation of ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data as taught by Neal, to improve the device of Gaster by allowing validating and confirmation of the data acquired through biopotential means.
Regarding claim 12, Gaster discloses operating a graphical display to visually present the fHR values, mHR values, and the UA values (e.g. ¶¶ 18, 32, 75-85; Fig. 5, etc.).
Regarding claim 1, Gaster discloses a maternal and fetal monitoring system comprising: an ultrasound transducer that acquires ultrasound physiological data (e.g. ¶¶ 71 – “Doppler ultrasound sensor may include an ultrasonic transducer”); a plurality of electrodes that acquire biopotential physiological data (e.g. ¶¶ 31); a controller that receives the ultrasound and biopotential physiological data and calculates fetal heart rate (fHR) values (e.g. ¶¶ 31, #121), maternal heart rate (mHR) values (e.g. ¶¶ 31, #122), and uterine activity (UA) values from the ultrasound and biopotential physiological data (e.g. ¶¶ 39 – “Doppler ultrasound may be designed to track…uterine contraction based on the movement of the uterus”; ¶¶ 31 – “an inertial sensor to measure fetal movements”); and a graphical display communicatively connected to the controller to receive and visually present the calculated fHR values, mHR values, and UA values (e.g. ¶¶ 18, 32, 75-85; Fig. 5, etc.). Gaster fails to expressly disclose calculating calculating ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data; however, in the same field of endeavor, Neal discloses calculating ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data (e.g. Col 3, ll 39-57 – “measure fetal heart rate or maternal, uterine myoelectrical signals”) in order to effectively measure the sensitive electrical signals and avoid any noise contamination.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the ultrasound measuring and calculation of ultrasonic fHR values, mHR values, and UA values from the ultrasound physiological data as taught by Neal, to improve the device of Gaster by allowing validating and confirmation of the data acquired through biopotential means.
Regarding claim 5, it is noted that the controller of Gaster calculates the fHR values, mHR values, and UA values using a combination of the ultrasound physiological data and biopotential data (e.g. ¶¶ 31).
Regarding claims 7 and 13, Gaster discloses providing a transducer with a biocompatible housing to which the ultrasound transducer and the plurality electrodes are secured (e.g. Fig. 1A, #100).
Regarding claim 9, Gaster discloses a wireless communication transmitter disposed within the biocompatible housing; and a wireless communication receiver disposed external of the biocompatible housing, wherein either biopotential physiological data and the ultrasound physiological data or the calculated fHR, mHR, and UA, are transmitted from the wireless communication transmitter to the wireless communication receiver (e.g. ¶¶ 32, 36, 71, 80, etc.).

Claims 2-4, 6, 8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaster in view of Neal, further in view of Wohlschlager et al. (US 2018/0317878).
Regarding claims 3, 4, 6, and 15-17, Gaster fails to expressly disclose calculating heart beat coincidence by comparing the biopotential fHR value, biopotential mHR value, the ultrasonic fHR value and the ultrasonic mHR value to calculate a heart beat coincidence between the mHR values and at least one fHR value.  In the same field of endeavor, Wohlschlager teaches by comparing the biopotential fHR value, biopotential mHR value, the ultrasonic fHR value and the ultrasonic mHR value to calculate a heart beat coincidence in order to confirm that the signal being received is consistent (e.g. ¶¶ 12, 25, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the calculating heart beat coincidence as taught by Wohlschlager, into the device of Gaster, in order to yield the predictable results of confirming the signals are correct and providing consistent data.
Regarding claim 8, Gaster discloses the ultrasound transducer and the plurality of electrodes are held in a fixed position relative to each other within the biocompatible housing (e.g. Fig. 1, #100).
Regarding claim 18, Gaster fails to expressly disclose flagging the coincident value when stored in the maternal patient's electronic medical record (EMR).  In the same field of endeavor, Wohlschlager flags the coincident value when stored in the maternal patient's electronic medical record (e.g. ¶¶ 46-47) in order to indicate special procedural results. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the flagging of the coincident value when stored in the maternal patient's electronic medical record as taught by Wohlschlager, into the device of Gaster, in order to yield the predictable results of confirming the signals are correct and providing consistent data
Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaster in view of Neal, further in view of Olejniczak (USP# 6,740,033).  Gaster fails to expressly disclose applying a voltage to an electrode of the plurality of electrodes; measuring an impedance in the biopotential physiological data; detecting the leads off condition based upon the impedance; and producing an alarm indicative of a disconnection condition of the ultrasound transducer.  In the same field of endeavor, Olejniczak teaches applying a voltage to an electrode of the plurality of electrodes; measuring an impedance in the biopotential physiological data; detecting the leads off condition based upon the impedance; and producing an alarm indicative of a disconnection condition of the ultrasound transducer (e.g. Cols 2-3, ll 48-3) in order to notify the user of abnormal readings or function.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the flagging of the coincident value when stored in the maternal patient's electronic medical record as taught by Olejniczak, into the device of Gaster, in order to yield the predictable results of confirming the signals are correct and providing an alarm capable of notifying the patient or technician if the sensors/electrodes are not positioned properly or are malfunctioning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792